Illinois Official Reports

                                  Supreme Court



                           Nelson v. Artley, 2015 IL 118058




Caption in Supreme   DeSHAW NELSON, Appellee, v. DONALD ARTLEY (Enterprise
Court:               Leasing Company of Chicago, Appellant).


Docket No.           118058


Filed                October 8, 2015


Decision Under       Appeal from the Appellate Court for the First District; heard in that
Review               court on appeal from the Circuit Court of Cook County, the Hon.
                     Alexander P. White, Judge, presiding.


Judgment             Appellate court judgment reversed.
                     Circuit court judgment affirmed.

Counsel on           Hugh C. Griffin, of Hall Prangle & Schoonveld, LLC, and Esther Joy
Appeal               Schwartz, of Stellato & Schwartz, Ltd., both of Chicago, and Bettina J.
                     Strauss and Timothy J. Hasken, of Bryan Cave LLP, of St. Louis,
                     Missouri, for appellant.

                     Lisa K. Lange, of Chicago, for appellee.

                     Richard P. Schweitzer, of Washington, D.C., and William D. Brejcha,
                     of Scopelitis, Garvin, Light, Hanson & Feary, P.C., of Chicago, for
                     amicus curiae Truck Renting and Leasing Association, Inc.



Justices             JUSTICE KARMEIER delivered the judgment of the court, with
                     opinion.
                     Chief Justice Garman and Justices Freeman, Thomas, Kilbride, Burke,
                     and Theis concurred in the judgment and opinion.
                                               OPINION

¶1       At issue in this case is the extent of a rental car company’s financial responsibility for a
     default judgment entered against a driver of one of its vehicles where, as here, the company
     chose to comply with our state’s financial responsibility laws by obtaining a certificate of
     self-insurance from the Secretary of State. Adhering to a decision by the appellate court in
     Fellhauer v. Alhorn, 361 Ill. App. 3d 792 (2005), the circuit court concluded that the rental car
     company’s liability was limited to the same minimum coverage provisions applicable to rental
     car companies electing to meeting their financial responsibility obligations through the
     purchase of an insurance policy. On review of the circuit court’s judgment, the appellate court
     in this case rejected Fellhauer, undertook its own statutory analysis and held that the rental car
     company was liable for the full amount of the default judgment. 2014 IL App (1st) 121681. We
     granted the rental car company’s petition for leave to appeal. Ill. S. Ct. R. 315(a) (eff. Jan. 1,
     2015). We also allowed the Illinois Trial Lawyers Association and the Truck Renting and
     Leasing Association to file friend of the court briefs. Ill. S. Ct. R. 345 (eff. Sept. 20, 2010). For
     the reasons that follow, we now reverse the appellate court’s judgment and affirm the judgment
     of the circuit court.

¶2                                          BACKGROUND
¶3       Suzanne Haney rented a car from Enterprise Leasing Company of Chicago (Enterprise).
     While being driven by an individual named Donald Artley, the vehicle crossed the center line
     of the roadway and collided with an oncoming car operated by DeShaw Nelson. Nelson
     subsequently sued Artley in the circuit court of Cook County to recover damages for the
     injuries he sustained in the accident. Artley was uninsured. When he failed to file an answer or
     otherwise appear after having been served with the complaint and summons, Nelson sought
     and obtained an order of default against him. See 735 ILCS 5/2-1301 (West 2010). Following a
     prove-up hearing, the circuit court found that Nelson had sustained $600,000 in damages and
     entered judgment in that amount in his favor and against Artley.
¶4       After obtaining the default judgment, Nelson brought a supplementary action against
     Enterprise pursuant to section 2-1402 of the Code of Civil Procedure (735 ILCS 5/2-1402
     (West 2010)) and Illinois Supreme Court Rule 277 (eff. Jan. 4, 2013) to determine whether the
     company held any property from which the judgment could be satisfied. In response to a
     citation to discover assets issued by the circuit court, Enterprise denied that it was in
     possession of any property of Artley, the judgment debtor. It also raised three affirmative
     defenses to the citation or to any efforts to obtain recovery from it in connection with Nelson’s
     judgment against Artley.
¶5       First, Enterprise asserted that Artley was not its customer, was not listed on its rental
     agreement with Haney as an authorized user of the vehicle, and did not even have Haney’s
     permission to use the vehicle. To the contrary, Haney had reported the vehicle as stolen.
     Accordingly, Enterprise argued, it had “no obligation to extend any financial protection to
     [Artley] under [the] Motor Vehicle Code or Illinois public policy or Illinois case law
     construing same in any amount.”
¶6       For its second affirmative defense, Enterprise contended in the alternative that it was
     self-insured as permitted by Illinois law and that under the appellate court’s decision in


                                                   -2-
       Fellhauer v. Alhorn, 361 Ill. App. 3d 792 (2005), its total financial responsibility for the
       liability of any authorized driver was $100,000 per occurrence, the same minimum required of
       rental car companies which elect to meet their statutory financial responsibility obligations
       through the purchase of insurance policies. Enterprise asserted that it had already paid $50,000
       to settle another claim arising from the same accident brought by an individual named Antoine
       Ousley, and had tendered an additional $50,000 to the court to allocate between Nelson and a
       third injured party named Renardo Page. Because those sums exhausted the $100,000 per
       occurrence liability limits claimed by the company, Enterprise contended that it had already
       tendered all that it could be required to pay.
¶7         Enterprise’s third and final affirmative defense pertained solely to the separate but related
       issue of liability for court costs and postjudgment interest. Enterprise argued that there was
       nothing in its rental agreement with Haney nor in the applicable Illinois statutes that would
       obligate Enterprise to pay costs or postjudgment interest in connection with the default
       judgment. Accordingly, Enterprise contended, there was no foundation to support recovery of
       either of those items.
¶8         Enterprise attached various documents to its written response to the citation. These
       included the certificate of self-insurance it had obtained from the Illinois Department of
       Insurance and a copy of its rental agreement with Haney. Paragraph 7 of the rental agreement,
       entitled “Responsibility to Third Parties,” specified that Enterprise would comply with
       applicable motor vehicle financial responsibility laws as a self-insured entity and would not
       extend any responsibility to the renter, additional authorized drivers, passengers, or third
       parties except to the minimum amount set forth in the relevant financial responsibility laws.
¶9         After Nelson moved unsuccessfully to strike Enterprise’s affirmative defenses, he filed a
       petition against the company for a turnover order seeking $600,000, the entire amount of his
       default judgment against Artley, plus interest and costs. Although the circuit court granted
       relief to Nelson, it ruled that it was obligated to follow the appellate court’s decision in
       Fellhauer and that under Fellhauer, Enterprise’s liability under Illinois’s financial
       responsibility laws was limited to the same minimum coverage levels required of rental car
       companies which elect to purchase insurance policies, $50,000 per person, $100,000 per
       occurrence. As previously noted, Enterprise had already paid $50,000 to settle a claim by
       Ousley arising out of the accident and tendered an additional $50,000 to be allocated between
       Nelson and Page. Because the court had previously allotted $25,000 to Page, its final order
       limited the turnover amount to Nelson to $25,000, the balance left under the $100,000 per
       occurrence limit.
¶ 10       Nelson appealed, arguing that Fellhauer was wrongly decided and should not be followed.
       The appellate court agreed with Nelson’s position. It rejected Fellhauer’s construction of the
       governing financial responsibility laws and concluded that where, as here, a rental car
       company elects to meet Illinois’s mandatory liability insurance requirements by obtaining a
       certificate of self-insurance, its financial responsibility is not limited to the same minimum
       amounts required when mandatory liability insurance requirements are met through the
       purchase of an insurance policy. Rather, the company is obligated to pay the full amount of
       judgments entered against the drivers of its vehicles. Accordingly, the appellate court reversed
       the judgment of the circuit court and remanded to that court with directions to enter a turnover



                                                   -3-
       order in favor of Nelson in an amount sufficient to cover the entire $600,000 default judgment
       entered against Artley. 2014 IL App (1st) 121681, ¶ 37.
¶ 11       Enterprise petitioned this court for leave to appeal. Ill. S. Ct. R. 315 (eff. July 1, 2013). We
       granted that petition in order to resolve the conflict between Fellhauer and the appellate
       court’s decision in this case regarding the extent of a rental car company’s liability where, as
       here, the company elected to meet its statutory financial responsibility obligations by
       self-insuring. For the reasons that follow, we conclude that the appellate court in this case erred
       when it rejected the construction of the law adopted in Fellhauer. The judgment of the
       appellate court is therefore reversed and the judgment of the circuit court, which adhered to
       Fellhauer, is affirmed.

¶ 12                                             ANALYSIS
¶ 13        In undertaking our review, we begin by noting that the sole basis for Enterprise’s financial
       liability in this case is the obligation imposed on it pursuant to this state’s financial
       responsibility laws by virtue of its ownership of the vehicle which collided with Nelson when it
       was being driven by Artley, who was uninsured. Enterprise itself committed no wrongdoing.
       While Enterprise initially contested its financial liability on the grounds that Artley had stolen
       the vehicle and was not an authorized driver, it has waived that defense. The company now
       concedes that under Illinois law, it must pay some portion of Nelson’s default judgment against
       Artley. The only question before us is how much of the judgment it must pay. Resolution of
       that question turns solely on the terms of the relevant financial responsibility statutes, which
       are set forth in the Illinois Vehicle Code (625 ILCS 5/1-100 et seq. (West 2010)). Statutory
       construction presents a question of law. Our review is therefore de novo. McVey v. M.L.K.
       Enterprises, LLC, 2015 IL 118143, ¶ 11.
¶ 14        Section 7-601(a) of the Illinois Safety and Family Financial Responsibility Law (625 ILCS
       5/7-601(a) (West 2010)) mandates liability insurance coverage for automobiles and other
       motor vehicles designed to be used on a public highway. Under the statute, no person is
       permitted to operate, register or maintain registration of such a motor vehicle unless the vehicle
       is covered by a liability insurance policy. Progressive Universal Insurance Co. of Illinois v.
       Liberty Mutual Fire Insurance Co., 215 Ill. 2d 121, 128 (2005). The purpose of this insurance
       requirement is to protect the public by securing payment of their damages. Id. at 129. The law
       does not, however, require that the full amount of any loss be covered. Rather, it mandates only
       certain minimum levels of coverage. At the time of the events giving rise to this litigation,
       liability insurance policies were required to provide coverage of not less than $20,000 for the
       death or bodily injury of any one person, $40,000 for the death of bodily injury of two or more
       persons, and $15,000 for property damage occurring in any one motor vehicle accident. See
       625 ILCS 5/7-203, 7-601(a) (West 2010); State Farm Mutual Automobile Insurance Co. v.
       Illinois Farmers Insurance Co., 226 Ill. 2d 395, 402 (2007).
¶ 15        Special financial responsibility provisions have also been enacted for persons who operate
       motor vehicles to transport passengers for hire (see 625 ILCS 5/8-101 (West 2010)); persons
       who operate medical transport vehicles (see 625 ILCS 5/8-101.1 (West 2010)); and owners of
       for-rent vehicles such as Enterprise (see 625 ILCS 5/9-101 (West 2010)). All are required to
       provide “proof of financial responsibility” to the Secretary of State of Illinois. 625 ILCS
       5/8-101, 8-101.1, 9-101 (West 2010). The purpose of this requirement is to provide members


                                                    -4-
       of the public with some modicum of protection against negligent drivers of these various types
       of vehicles. Fellhauer v. Alhorn, 361 Ill. App. 3d 792, 797 (2005). As with the minimum
       liability insurance required by the Illinois Safety and Family Financial Responsibility Law, it
       was not intended to provide full coverage for losses. It simply insures that injured persons have
       some coverage when otherwise there would be none. See Fogel v. Enterprise Leasing Co. of
       Chicago, 353 Ill. App. 3d 165, 176 (2004); Insurance Car Rentals, Inc. v. State Farm Mutual
       Automobile Insurance Co., 152 Ill. App. 3d 225, 232 (1987).
¶ 16        During the period relevant to this case, the general definition section of the Vehicle Code
       defined “[p]roof of financial responsibility” as “[p]roof of ability to respond in damages for
       any liability thereafter incurred resulting from the ownership, maintenance, use or operation of
       a motor vehicle for bodily injury to or death of any person in the amount of $20,000, and
       subject to this limit for any one person injured or killed, in the amount of $40,000 for bodily
       injury to or death of 2 or more persons in any one accident, and for damage to property in the
       amount of $15,000 resulting from any one accident.” 625 ILCS 5/1-164.5 (West 2010). The
       minimum coverage specified under the foregoing definition was thus the same as the minimum
       coverage required under section 7-601(a) of the Illinois Safety and Family Financial
       Responsibility Law (625 ILCS 5/7-601(a) (West 2010)). Higher limits, however, were
       imposed by the General Assembly with respect to persons who operate motor vehicles to
       transport passengers for hire, persons who operate medical transport vehicles, and owners of
       for-rent vehicles such as Enterprise. See 625 ILCS 5/8-103, 8-104, 8-109, 9-103, 9-105 (West
       2010). The specified categories of owners and operators were subject to these higher limits
       rather than the limits set forth in section 1-164.5’s general definition of “[p]roof of financial
       responsibility” by virtue of section 1-101 of the Vehicle Code (625 ILCS 5/1-101 (West
       2010)), which stated that the general definitions of words and phrases contained in the Code do
       not apply “when the context otherwise requires and except where another definition set forth in
       another Chapter of this Code and applicable to that Chapter or a designated part thereof is
       applicable.” 1
¶ 17        Under the Vehicle Code, car rental companies such as Enterprise have the option of
       satisfying the proof of financial responsibility requirement in any one of three alternate ways.
       They may file with the Secretary of State (1) a motor vehicle liability bond as provided in
       section 9-103 of the Vehicle Code (625 ILCS 5/9-103 (West 2010)); (2) an insurance policy or
       other proof of insurance in a form prescribed by the Secretary as provided in section 9-105 of
       the Code (625 ILCS 5/9-105 (West 2010)); or (3) a certificate of self-insurance issued by the
       Director of the Illinois Department of Insurance. 625 ILCS 5/9-102 (West 2010).
¶ 18        If the insurance policy option is selected, the policy must insure the operator of the rented
       vehicle against liability “to a minimum amount of $50,000 because of bodily injury to, or death
       of any one person or damage to property and $100,000 because of bodily injury to or death of 2
       or more persons in any one motor vehicle accident.” 625 ILCS 5/9-105 (West 2010). Similarly,
       if the rental car company elects to file a motor vehicle bond as proof of financial responsibility,
       the bond must cover judgments against the customer and owner of the vehicle and specified
       others for damage to property other than the rented vehicle, or for any injury to, or for the death

          1
           We further note that vehicles subject to these heightened requirements have been expressly
       exempted from the normal liability insurance policy requirements set forth in section 7-601 of the
       Vehicle Code. See 625 ILCS 5/7-601(b) (West 2010).

                                                    -5-
       of any person, including an occupant of the vehicle resulting from the vehicle’s operation and
       must be “in the penal sum of $100,000,” the same minimum upper limit as an insurance policy.
       625 ILCS 5/9-103 (West 2010). When the insurance policy and bond options are chosen, the
       person seeking to engage in the business of renting out a motor vehicle must apply for and
       receive approval of the policy or bond from the Secretary of State. 625 ILCS 5/9-108 (West
       2010).
¶ 19       In the case before us today, Enterprise elected the third option for proving its financial
       responsibility. Rather than purchase an insurance policy or motor vehicle liability bond, it
       obtained a certificate of self-insurance from the Director of the Illinois Department of
       Insurance. In order to obtain that certificate, Enterprise was required to satisfy the Illinois
       Department of Insurance that it was able and will continue to be able to pay a judgment
       obtained against it as provided by section 7-502 of the Vehicle Code (625 ILCS 5/7-502 (West
       2010)). 92 Ill. Adm. Code 1090.10 (1973); see Huff v. Enterprise Rent-A-Car Co., Midwest,
       307 Ill. App. 3d 773, 778 (1999). The judgment in this case was, of course, against the
       vehicle’s driver and not Enterprise itself. As we have previously noted, however, Enterprise no
       longer disputes that Nelson may seek redress against it to collect on the default judgment
       Nelson obtained against the driver of Enterprise’s rental vehicle. In this, Enterprise’s position
       is consistent with the position it has taken in prior litigation, and we assume, without deciding,
       that this position is correct. See Huff v. Enterprise Rent-A-Car Co., Midwest, 307 Ill. App. 3d
773. In the case before us today, Enterprise questions only how much of the default judgment it
       is obligated to pay.
¶ 20       The provisions of the Vehicle Code authorizing rental car companies to prove their
       financial responsibility by obtaining certificates of self-insurance do not specify the magnitude
       of the companies’ liability exposure under the certificates. In Fellhauer v. Alhorn, 361 Ill. App.
3d 792, 799 (2005), however, our appellate court concluded that with respect to the companies’
       liability to injured third parties, the legislature intended no distinction between self-insurers
       and those companies that elected to meet their proof of financial responsibility obligations
       through the other methods permitted under the law. More precisely, the appellate court
       interpreted the law to mean that self-insuring rental car companies are subject to the same
       limits on liability that would apply if they elected, instead, to meet their proof of financial
       responsibility obligations through the purchase of insurance policies pursuant to section 9-105
       of the Vehicle Code (625 ILCS 5/9-105 (West 2010)). The court reached this conclusion based
       on the relevant statutory provisions governing proof of financial responsibility, the purposes of
       those provisions, and persuasive authority from other jurisdictions applying comparable law in
       similar circumstances. Fellhauer, 361 Ill. App. 3d at 797-99.
¶ 21       The appellate court in the case before us acknowledged the existence of Fellhauer, but
       accorded it no deference. 2014 IL App (1st) 121681, ¶¶ 22-25. Rejecting the rationale
       advanced by the Fellhauer court as well as the authorities from other jurisdictions on which
       Fellhauer relied, it undertook its own, independent interpretation of the applicable Illinois
       statutes. Emphasizing the absence of express language limiting liability where proof of
       financial responsibility is established through a certificate of self-insurance and purporting to
       take into account the statutory scheme as a whole, it concluded that the liability faced by
       self-insuring rental car companies was, in effect, unlimited. Id. ¶¶ 26-27.



                                                   -6-
¶ 22       Enterprise challenges the appellate court’s analysis on several grounds. It contends that the
       court’s decision places Illinois law in direct conflict with the so-called Graves Amendment to
       the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users
       (SAFETEA-LU) (49 U.S.C. § 30106 (2006)) federal legislation which generally preempts all
       state statutory and common law to the extent such law would hold owners in the business of
       renting or leasing motor vehicles vicariously liable for the negligence of drivers, except when
       there is negligence or criminal wrongdoing on the part of the owner (see Beth Bates Holliday,
       Validity, Construction, and Application of Graves Amendment (49 U.S.C.A. § 30106)
       Governing Rented or Leased Motor Vehicle Safety and Responsibility, 29 A.L.R. Fed. 2d 223
       (2008)). Enterprise further argues that the appellate court wrongly disregarded the terms of the
       rental car contract between Enterprise and Haney, which limited Enterprise’s financial
       responsibility for judgments against renters or other drivers of its vehicles to the “applicable
       state minimum financial responsibility amounts.” Enterprise’s primary argument, however, is
       that the appellate court’s judgment is premised on an interpretation of the governing provisions
       of Illinois law which contravenes basic rules of statutory construction.
¶ 23       We believe that Enterprise’s challenge to the appellate court’s construction of the relevant
       statutes is meritorious and that the Fellhauer court’s interpretation of the law was correct. As a
       preliminary matter, Fellhauer has been in place for a decade. Until the appellate court in this
       case ruled as it did, no court had challenged the soundness of Fellhauer’s determination that
       rental car companies electing to meet their proof of financial responsibility obligations under
       section 9-101 by self-insuring under section 9-102(3) were subject to the same minimum
       coverage provisions applicable to rental car companies electing to meeting their financial
       responsibility obligations through the purchase of insurance policies under section 9-102(2).
       Fellhauer stood unquestioned, and the legislature allowed the relevant provisions of the
       Vehicle Code to remain in effect, as written, without change throughout this period. Where, as
       here, the legislature chooses not to amend a statute after a judicial construction, it will be
       presumed that the legislature acquiesced in the court’s statement of legislative intent.
       Zimmerman v. Village of Skokie, 183 Ill. 2d 30, 50 (1998).
¶ 24       We do not rely on this presumption alone. The appellate court’s construction of the
       relevant statutory provisions must be rejected for other reasons as well. When interpreting a
       statute, courts must “ ‘consider the statute in its entirety, keeping in mind the subject it
       addresses and the apparent intent of the legislature in enacting it.’ [Citation.]” People v. Allen,
       2015 IL 113135, ¶ 32. Although the appellate court in this case acknowledged the need to
       consider the relevant provisions of the Vehicle Code as a whole (2014 IL App (1st) 121681,
       ¶ 24), it ultimately failed to recognize that the express, undisputed and overriding purpose of
       the self-insurance option, as with the two alternate options available to rental car companies
       under section 9-102 of the Vehicle Code (625 ILCS 5/9-102 (West 2010)), is simply to
       establish “proof of financial responsibility.” As we discussed earlier in this opinion, “proof of
       financial responsibility,” as that term is defined and used in the Vehicle Code, is not proof of
       ability to fully satisfy judgments. Rather, it is merely proof of ability to provide some base
       level of financial coverage where otherwise there would be none. That base-level coverage is
       therefore the standard by which the self-insurers’ liability must be gauged.
¶ 25       Imposing unlimited liability on those who elect to self-insure under section 9-102(3) (625
       ILCS 5/9-102(3) (West 2010)) is patently incompatible with this standard. It is the same as
       saying that anyone who chooses to meet the minimum financial responsibility requirements

                                                    -7-
       through self-insurance will be subject to maximum financial exposure. That is a deal no
       rational economic actor would be likely to take. Under the appellate court’s interpretation of
       the law, the self-insurance option would therefore be rendered meaningless. This is
       impermissible. Construing a statute in a way that renders part of it a nullity offends basic
       principles of statutory interpretation. See Madison Two Associates v. Pappas, 227 Ill. 2d 474,
       493 (2008).
¶ 26       The appellate court’s interpretation would also have random and inconsistent
       consequences for the motoring public. Under the result reached by the appellate court, the
       ability of persons injured in accidents involving rental cars to recover from the cars’ owners
       would become a lottery. If a rental company met its proof of financial responsibility
       obligations through purchase of an insurance policy or bond, it could cap its liability at a
       maximum of $100,000. If it turned out that the company had elected to self-insure, however,
       the company’s liability exposure would be unlimited. Two otherwise identical injured parties
       could thus face substantially different recovery prospects based solely on the fortuity of which
       option the rental car company had chosen to satisfy our state’s proof of financial responsibility
       requirements. This could be a boon for a person injured in an accident which happened to
       involve a self-insured rental car. For all other injured parties, however, the inequity is manifest.
¶ 27       In construing a statute, we presume that the legislature did not intend absurd, inconvenient,
       or unjust results (Alvarez v. Pappas, 229 Ill. 2d 217, 232 (2008)), and we will not, absent the
       clearest reasons, interpret a law in a way that would yield such results (Town of Cicero v.
       Green, 211 Ill. 241, 244 (1904)). We see no clear reason why the legislature would have
       wanted to subject self-insuring car rental companies to greater liability than all other car rental
       companies. Indeed, we fail to see any reason why the legislature would have wanted to single
       such companies out for special treatment. For purposes of insuring compliance with this state’s
       proof of financial responsibility standards, the distinction would accomplish nothing for
       anyone. We therefore reject it, as did the appellate court in Fellhauer.
¶ 28       In the course of its analysis, the court in Fellhauer observed that its conclusion, i.e., that the
       legislature did not intend to treat self-insurers differently than their counterparts who elected to
       be covered by traditional insurance policies and expose them to unlimited liability, was
       dictated by common sense. Fellhauer, 361 Ill. App. 3d at 798. The appellate court panel in this
       case disparaged Fellhauer’s reliance on common sense, suggesting that it was not an
       appropriate consideration or, at least, not sufficient authority to support the court’s conclusions
       regarding the meaning and operation of the relevant statutes. 2014 IL App (1st) 121681, ¶¶ 22,
       24. These comments echoed criticism by the dissenting justice in Fellhauer, who complained
       that the “court should not rewrite statutes with its own ‘common sense.’ ” Fellhauer, 361 Ill.
       App. 3d at 801 (Myerscough, J., dissenting).
¶ 29       With due respect to the appellate court panel in this case and the dissenting justice in
       Fellhauer, we do not believe this criticism is valid. For one thing, there is nothing inherently
       objectionable about using common sense when deciphering a statute. To the contrary, our
       court has specifically cited with approval the proposition that courts “do not set aside common
       experience and common sense when construing statutes.” (Internal quotation marks omitted.)
       Exelon Corp. v. Department of Revenue, 234 Ill. 2d 266, 282 (2009). Moreover and more
       importantly, when the majority in Fellhauer referred to common sense, at no time did it
       suggest that its subjective beliefs were in any way a substitute for legal reasoning and


                                                     -8-
       authority. Rather, it used “common sense” as a shorthand for deductive reasoning based on the
       language and purposes of the law and the consequences of a contrary construction. It then
       proceeded to reference case law from other jurisdictions to further support its position, there
       being none directly on point from Illinois. Fellhauer, 361 Ill. App. 3d at 798-99. The
       conclusion it reached was properly followed by the circuit court in this case. It should have
       been followed by the appellate court as well. In light of this holding, we need not reach
       Enterprise’s additional arguments that the decision by the appellate court in this case is
       incompatible with the Grave’s Amendment and wrongly disregarded the terms of the rental car
       contract between Enterprise and Haney.

¶ 30                                          CONCLUSION
¶ 31       For the foregoing reasons, the circuit court was correct when it construed the relevant
       provisions of the Vehicle Code to mean that Enterprise’s financial responsibility was limited to
       the same minimum coverage provisions applicable to rental car companies electing to meet
       their financial responsibility obligations through the purchase of an insurance policy. Under
       that construction of the law, the amount Enterprise is obligated to pay Nelson under the
       turnover order is limited to $25,000, which it has already tendered. Contrary to the view taken
       by the appellate court, Enterprise is not liable for the entire $600,000 default judgment. The
       judgment of the appellate court is therefore reversed and the circuit court’s judgment is
       affirmed.

¶ 32      Appellate court judgment reversed.
¶ 33      Circuit court judgment affirmed.




                                                  -9-